                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILLY AUTO, INC.                           :   CIVIL ACTION
                                            :
      v.                                    :
                                            :
CITY OF PHILADELPHIA                        :   NO. 18-669

                                        ORDER

      NOW, this 24th day of January, 2019, upon consideration of Plaintiff’s, Philly Auto,

Inc., Motion for Summary Judgment (Document No. 28) and the Defendant’s Motion for

Summary Judgment (Document No. 29), and the responses to the motions, it is

ORDERED that the motions are DENIED.




                                                      /s/TIMOTHY J. SAVAGE
